DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Examiner of Record
2.  	The prosecution of this application has been transferred to Examiner Cynthia Segura from the docket of Examiner Carolyn Fin. Any inquiry concerning this Office Action or earlier communications should be directed to the current Examiner of record. Current contact information is provided in the last section of this communication.

Election/Restriction
3. 	The Election/Restriction requirement presented in the office action mailed on 03/03/2021 has been withdrawn. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
5.	Claims 1-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art (see cited references) teaches expanding and improving the dynamic range of the 

7. 	Regarding claim 1, the prior art does not teach or fairly suggest “…each of the plurality of driving circuits is configured to drive a corresponding at least one of the plurality of infrared detection elements, wherein each of the plurality of driving circuits includes a sensitivity adjustment circuit configured to lower sensitivity of the corresponding at least one infrared detection element within a detection time, in a case where a value acquired in response to an electric current flowing in the corresponding at least one infrared detection element reaches a threshold value within the detection time…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-7 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 8, the prior art does not teach or fairly suggest “…a plurality of driving circuits configured to respectively drive a corresponding at least one of the plurality of infrared detection elements, and each of the plurality of driving circuits includes a sensitivity adjustment circuit configured to lower sensitivity of the corresponding at least one infrared detection element within a detection time, in a case where a value acquired in response to an electric current flowing in the corresponding at least one infrared detection element reaches a threshold value within the detection 
10. 	Claims 9-14 depend on allowable claim 8. Therefore, the dependent claims are also held allowable.

11. 	Regarding claim 15, the prior art does not teach or fairly suggest “…monitoring a value acquired in response to an electric current flowing in each of a plurality of infrared detection elements of the infrared detector, and lowering, when the value acquired in response to the electric current flowing in an infrared detection element reaches a threshold value within a detection time, sensitivity of the infrared detection element within the detection time…” and used in combination with all of the other limitations of claim 15.
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Citation of Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kasai (US-PGPUB 2013/0242152) discloses when the digital value of the high sensitivity pixel is at or above 512, the high sensitivity pixel information, that is to say the digital data representing the pixel value of the high sensitivity pixel, is discarded.
Next, the low sensitivity pixel value is read out, and the pixel information for the low sensitivity pixel is input as a digital value into the counter 322. This digital value is then output.
 	CN-108895925-A discloses the device expands dynamic range of the output signal and prevents signal amplitude from being prematurely saturated, filters noise and clutter, which facilitates the controller of the missile guiding head to extract target features to enhance infrared detector signal against external conduction effects and/or electromagnetic interference.
 	Farrier (US-PGPUB 2006/0181627) discloses each pixel of the CMOS ROIC includes a first, relatively lower gain, wide dynamic range amplifier circuit which is optimized for a linear response to high light level input signals from the IR detector. Each pixel also includes a second, relatively higher gain, lower dynamic range amplifier circuit which is optimized to provide a high signal to noise ratio for low light level input signals from the IR detector (or from a second IR detector). 
 	Iida (US-PGPUB 2007/0145274) discloses the infrared sensor can use a large part of the voltage swings of the first storage capacitor and the second storage capacitor for the infrared signal component. Accordingly, the infrared signal component 


Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/10/2022